Citation Nr: 1442222	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION


The Veteran served on active duty from November 1959 to November 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Lincoln Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a decision review officer (DRO) hearing in November 2011 and at a travel Board hearing before the undersigned in November 2012.  Transcripts of the hearings are of record.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a transcript of the November 2012 travel Board hearing.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Bilateral hearing loss disability was not shown during active duty service or for many years thereafter; and, no current hearing loss disability is etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in December 2010 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  The Veteran was provided complete notice prior to the initial adjudication of the claim in March 2011. 

VA has also complied with its duty to assist the Veteran in the development of his claim.  All available service treatment records (STRs) and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examinations, most recently in 2012, to determine the nature and etiology of his claimed disability.  The 2012 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's November 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal (as noted on the title page of this decision) was identified at the hearing.  The Veteran was asked whether he had any evidence that he had current hearing loss disability that could be related to service, but he indicated that he had no additional evidence to submit in support of his claim.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

As VA's duties to notify and assist are met, the Board will address the merits of the claim. 




II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the 
existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system (sensorineural hearing loss), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran maintains that he currently has bilateral hearing loss disability that is due to noise exposure from the firing range during basic training and from his work as a radio operator during service. He denied any significant post-service noise exposure.  See November 2010 claim and November 2011 and November 2012 hearing transcripts.

Service personnel records show that the Veteran was a radio operator.  

STRs dated from October 1959 to October 1962 are negative for complaints or findings of hearing loss disability.  Hi service enlistment examination indicates that his hearing was tested by whispered voice, which was 15/15 bilaterally.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standard have been set by the International Standards Organization (ISA)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards from the Veteran's entrance examination report have been converted to ISO-ANSI standards.  The ASA standard values are listed first in the below charts, followed by the ISO-ANSI standard values in parentheses.

A March 1962 audiogram showed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
-
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
-
0 (5)

An October 1962 separation report of medical history notes that the Veteran denied any current or past ear trouble.  An October 1962 separation examination report showed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

No hearing loss disability was diagnosed at service separation.  Ear trouble was specifically denied, even though the Veteran identified five health concerns at the time of his service discharge.

Post-service private medical records dated from 1995 to 2010 show that the Veteran complained of hearing loss which he first noted at about age 44.  Examination results show puretone threshold levels that meet the requirements for hearing loss disability under 38 C.F.R. § 3.385.  These records do not link any hearing loss disability to the Veteran's military service.

In November 2010, the Veteran submitted a claim of entitlement to service connection for hearing loss disability, which he maintained had been present since service.

Audiometric findings obtained on VA examination in January 2011 were noted to be inconsistent and therefore not suitable for rating purposes.  The examiner did note, however, that audiometric findings in service were within normal limits.  The Veteran was also seen the same day in the VA audiology clinic.  He reported a history of noise exposure in service and hearing loss since the age of 30 (following service).

A January 2012 VA examination report notes the Veteran's complaints of hearing loss and history of noise exposure in service during his work as a radio direction finder and his training on the firing range.  The Veteran denied any significant post-service noise exposure.  Examination revealed audiometric findings of hearing loss for VA purposes.  The hearing loss was characterized as mixed.  After reviewing the claims file, the examiner opined that it was not as least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  Regarding the shift in threshold readings shown in service, the examiner stated:

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The Veteran has reported on several occasions that he was exposed to acoustic trauma during his military service.  The Board does not dispute this assertion.  His contention of experiencing noise exposure in service is accepted.

Nevertheless, the Veteran is not shown to have hearing loss disability during his period of active service from November 1959 to November 1962.  There is no evidence to indicate that he was diagnosed sensorineural hearing loss within one year of his leaving active duty in November 1962 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Further, in light of the lack of documented complaints of hearing loss symptoms until 2010, continuity of symptomatology is not established.  Indeed, despite the initial report of having hearing loss since service, which he made in his claim, he reported on examination in January 2011 and testified during the November 2012 hearing that he did not appreciate any hearing loss while in service, and that he first noticed a problem with his hearing when he was about 30 years old, many years after service. 

As for there being a medical nexus between the Veteran's in-service acoustic trauma and any current hearing loss disability, the 2012 VA medical opinion is probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusion with detailed rationale.  The VA examiner considered the Veteran's history of in-service noise exposure, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that any current hearing loss disability was less likely than not incurred in or caused by service, to include noise exposure therein.  The examiner's references to specific evidence as noted above (to include explaining the shift in thresholds noted in service with findings within normal limits at separation) make for persuasive rationale.  There is no medical evidence to the contrary.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing and noise exposure in service, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  There is no doubt to be otherwise resolved.  The claim is denied.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


